UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 12-7228


MELVIN ELPIDO MEDINA FUNEZ,

                Petitioner - Appellant,

          v.

ROBERT C. LEWIS; LAFAYETTE HALL,

                Respondent - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:11-hc-02067-BO)


Submitted:   October 5, 2012                 Decided:   October 16, 2012


Before SHEDD, AGEE, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Melvin Elpido Medina Funez, Appellant Pro Se.        Mary Carla
Hollis, Assistant Attorney General, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Melvin     Elpido    Medina      Funez    seeks       to     appeal    the

district    court’s    order    dismissing     as    untimely      his    28    U.S.C.

§ 2254 (2006) petition.          The order is not appealable unless a

circuit justice or judge issues a certificate of appealability.

28   U.S.C.     § 2253(c)(1)(A)         (2006).             A     certificate       of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                    28 U.S.C. § 2253(c)(2)

(2006).    When the district court denies relief on the merits, a

prisoner     satisfies     this       standard       by     demonstrating         that

reasonable    jurists      would      find    that    the       district       court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                When the district court

denies     relief     on   procedural        grounds,       the    prisoner        must

demonstrate    both    that     the   dispositive         procedural      ruling    is

debatable, and that the petition states a debatable claim of the

denial of a constitutional right.            Slack, 529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Funez has not made the requisite showing.                    Accordingly, we

deny a certificate of appealability, deny leave to proceed in

forma pauperis, and dismiss the appeal.                   We dispense with oral

argument because the facts and legal contentions are adequately



                                        2
presented in the materials before the court and argument would

not aid the decisional process.



                                                     DISMISSED




                                  3